DETAILED ACTION
Claims 1-13 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/889,191, filed on November 5, 2015.

Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.
Applicant’s election without traverse of Group 1 (claims 1-12) in the reply filed on May 10, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIHARA et al (U.S. Patent Application Publication 2006/0180571).
With regards to claim 1, Fujihara discloses an etching method comprising: providing an object including a target film (202) and a mask (201) formed on the target film (202); etching the target film (202) through the mask (201) to form an opening (202A) defined by a sidewall and a bottom in the target film, the side wall including a bowed shaped portion (201A) (Figures 3A-3D Paragraphs [0039], [0042]-[0043], [0047]).
Fujihara does not explicitly disclose depositing a silicon containing film on at least the bow shaped portion.
However Fujihara discloses etching a silicon layer to form reaction produces 204 to fill in the bowing shaped sidewall of the mask film 201 (Paragraph [0047]) rendering obvious the limitations of depositing a silicon containing film on at least the bow shaped portion.
It would have been prima facie obvious to one ordinary skill in the art prior to the effective date of the invention to modify the method of Fujihara to include the depositing a silicon containing film on the bow shaped portion because the reference of Fujihara teaches such etching and depositing prevents changes in the opening and prevents tapering of the sidewalls as the etching depth increases (Paragraph [0047]).
With regards to claim 2, Fujihara renders obvious etching the bottom of the target film after the depositing of the silicon containing film (Paragraphs [0047]-[0050] Figure 3D discloses forming deposit 204 and etching 201A wherein the etching and depositing is continued until the depth is made for the high aspect ratio structure
With regards to claim 3, Fujihara renders obvious wherein the etching of the target film and the depositing of the silicon containing film are repeated (Paragraphs [0047]-[0050] Figure 3D discloses forming deposit 204 and etching 201A wherein the etching and depositing is continued until the depth is made for the high aspect ratio structure).
With regards to claim 6, Fujihara renders obvious wherein the mask includes silicon (Paragraph [0042] discloses silicon oxide film 201).
With regards to claim 8, Fujihara renders obvious wherein the silicon containing film includes silicon, silicon oxide or silicon nitride (Paragraphs [0047]-[0048-[0050] discloses wherein the deposits 204 are etching byproducts wherein in the target layer etched is silicon).
With regards to claim 12, Fujihara discloses an etching method comprising: providing an object including a target film (201) ; etching the target film (201), the etched feature having a sidewall and a bottom and the sidewall including a bowed surface (201A) (Figures 3A-3D Paragraphs [0039], [0042]-[0043], [0047]).
Fujihara does not explicitly disclose depositing a silicon containing film on the bowed surface.
However Fujihara discloses etching a silicon layer to form reaction produces 204 to deposit in the bowed shaped sidewall of the mask film 201 (Paragraph [0047]) rendering obvious the limitations of depositing a silicon containing film on the bowed surface.
It would have been prima facie obvious to one ordinary skill in the art prior to the effective date of the invention to modify the method of Fujihara to include the depositing .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIHARA et al (U.S. Patent Application Publication 2006/0180571), as applied to claims 1-3, 6, 8 and 12 in view of JI et al (U.S. Patent Application Publication 2007/0026677).
With regards to claim 4, Fujihara renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Fujihara are silent as to wherein the depositing of the silicon containing film is performed by plasma chemical vapor deposition.
Ji discloses an etching method comprising alternating depositing a silicon containing film and etching a feature through a mask wherein the depositing of the silicon containing film is performed by methods such as plasma chemical vapor deposition (Paragraphs [0039], Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Fujihara to include the plasma chemical vapor deposition as rendered obvious by Ji because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired silicon containing layer using the plasma chemical vapor deposition as rendered obvious by Ji. MPEP 2143D

Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA (U.S. Patent Application Publication 2012/025502) in view of FUJIHARA et al (U.S. Patent Application Publication 2006/0180571).
With regards to claim 1, Nakagawa discloses providing an object including a target film and a mask formed on the target film; etching the target film through the mask to form an opening defined by a sidewall and bottom in the target film (Paragraphs [0049]-[0051], Figure 2)
Nakagawa does not explicitly disclose the sidewall including a bow-shaped portion and depositing a silicon containing film on at least the bow shaped portion.
Fujihara discloses an etching method comprising: providing an object including a target film (202) and a mask (201) formed on the target film (202); etching the target film (202) through the mask (201) to form an opening (202A) defined by a sidewall and a bottom in the target film, the side wall including a bowed shaped portion (201A) (Figures 3A-3D Paragraphs [0039], [0042]-[0043], [0047]) and etching a silicon layer to form reaction produces 204 to fill in the bowing shaped sidewall of the mask film 201 (Paragraph [0047]) rendering obvious the limitations of depositing a silicon containing film on at least the bow shaped portion.
It would have been prima facie obvious to one ordinary skill in the art prior to the effective date of the invention to modify the method of Nakagawa to include the bow shaped portion and depositing a silicon containing film on the bow shaped portion because the reference of Fujihara teaches forming the bow shaped in the mask, etching 
With regards to claim 2, the modified teachings of Nakagawa renders obvious etching the bottom of the target film after the depositing of the silicon containing film (Fujihara Paragraphs [0047]-[0050] Figure 3D discloses forming deposit 204 and etching 201A wherein the etching and depositing is continued until the depth is made for the high aspect ratio structure).
With regards to claim 3, the modified teachings of Nakagawa renders obvious wherein the etching of the target film and the depositing of the silicon containing film are repeated (Fujihara Paragraphs [0047]-[0050] Figure 3D discloses forming deposit 204 and etching 201A wherein the etching and depositing is continued until the depth is made for the high aspect ratio structure).
With regards to claim 5, the modified teachings of Nakagawa renders obvious wherein the target film is a carbon containing film (Nakagawa Paragraph [0051] discloses layer 202 is a carbon layer).
With regards to claim 6, the modified teachings of Nakagawa renders obvious wherein the mask includes silicon (Nakagawa Paragraph [0050] discloses layer 203 is a SION layer Fujihara Paragraph [0042] discloses silicon oxide film 201).
With regards to claim 7, the modified teachings of Nakagawa renders obvious wherein a width of the opening formed by etching in the target film is greater than a width of an opening of the mask (Nakagawa Paragraphs [0056], [0091]-[0096] discloses wherein during etching the critical dimension of the opening in the target layer is larger than the critical dimension of the mask opening due to the deposits
With regards to claim 8, the modified teachings of Nakagawa renders obvious wherein the silicon containing film includes silicon, silicon oxide or silicon nitride (Fujihara Paragraphs [0047]-[0048-[0050] discloses wherein the deposits 204 are etching byproducts wherein in the target layer etched is silicon).
With regards to claim 9, the modified teachings of Nakagawa renders obvious wherein the object further includes an oxide film (210) under the target film (202); and the etching method further comprises etching the oxide film (201) via the etch target film (202) (Nakagawa Paragraphs [0050]-[0051] Figure 2).
With regards to claim 11, the modified teachings of Nakagawa renders obvious wherein the target film is an oxide film (Nakagawa Figure 2 Paragraphs [0050]-[0051] discloses target layers include layer 202, 201 wherein layer 201 is an oxide layer).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA (U.S. Patent Application Publication 2012/025502) in view of FUJIHARA et al (U.S. Patent Application Publication 2006/0180571), as applied to claims 1-3, 5-9 and 11, in further view of JI et al (U.S. Patent Application Publication 2007/0026677).
With regards to claim 10, the modified teachings of Nakagawa renders obvious the limitations of claim 9 as previously discussed.
However the modified teachings of Nakagawa are silent are to wherein the method further comprises deposing a silicon containing film on a sidewall defining an opening formed in the oxide film by the etching of the oxide film.
Ji discloses an etching method comprising alternating depositing a protective silicon containing film and etching a feature through a mask wherein the etching and 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Nakagawa to include the sidewall silicon containing film deposition as rendered obvious by Ji because the reference of Ji teaches that such deposition allows for reduce bowing to provide a more vertical profile (Paragraph [0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713